Citation Nr: 0737106	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-32 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for post operative 
residuals of bladder cancer with removal of bladder and 
prostate, to include as a result of exposure to herbicides.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.  His decorations include the Vietnam Service Medal, 
Vietnam Commendation Medal, and the Bronze Star Medal.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Bladder cancer was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event, including exposure to herbicides.

2.  The prostate was removed as treatment for the bladder 
cancer not because it was a primary cancer site.


CONCLUSION OF LAW

Post operative residuals of bladder cancer with removal of 
bladder and prostate were not incurred in or aggravated by 
active military service, nor may the malignancy be presumed 
to have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2007).  




REASONS AND BASES FOR FINDING AND CONLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The March 2004 notification letter did 
not include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records 
and service medical records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent evidence has not been received.  

The Board concludes an examination is not needed in this 
case.  The veteran asserts that bladder cancer was the result 
of his exposure to herbicides in Vietnam.  As explained 
below, under VA law bladder cancer is not recognized as being 
etiologically related to exposure to herbicide agents that 
were used in Vietnam.  As such, a medical opinion is not 
needed regarding this theory of entitlement.  

Considering a claim for direct service connection, the Board 
also concludes an examination is not needed because the only 
evidence indicating the veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of lay statements, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  

There is no reasonable possibility that a medical opinion 
would aid in substantiating the veteran's claim since it 
could not provide evidence of a past event.  The veteran's 
service medical records do not show bladder cancer in 
service, and the post-service medical evidence does not 
contain medical findings of bladder cancer until 2003, more 
than 30 years after the veteran's separation from service.  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas, 18 Vet. 
App. at 517.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that post operative residuals of bladder 
cancer with removal of bladder and prostate were caused by 
his active service in the United States Army.  Essentially, 
the veteran contends that his bladder cancer was caused by 
his exposure to herbicides while serving in Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2007); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  These diseases 
include chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of VA has also determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600 (June 24, 2002).

In Combee, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  As such, the Board must not only determine 
whether the veteran had a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam, see 38 C.F.R. 
§ 3.309(e), but also must determine whether such disability 
was the result of active service under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection for a "chronic disease," such as 
malignant tumors, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
post operative residuals of bladder cancer with removal of 
bladder and prostate are related to the veteran's active 
military service, to include as a result of exposure to 
herbicides.  

The Board is aware that the veteran received a Bronze Star 
Medal for his service in Vietnam, and thus to the extent that 
this classifies him as a combat veteran, he is entitled to 
the application of 38 U.S.C.A. § 1154(b) (West 2002).  
Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  Section 1154(b) addresses the 
combat veteran's ability to allege that an event occurred in 
service while engaging in combat.  See Beausoleil v. Brown, 
8 Vet. App. 459, 464 (1996).  That section, however, does not 
address the questions of either current disability or nexus 
to service, both of which competent medical evidence is 
generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).

In this case, the veteran has asserted that the bladder 
cancer that led to his cystoprostatectomy is the result of 
his exposure to herbicides while serving in Vietnam.  The 
record shows that the veteran did have service in Vietnam and 
it is presumed that he was exposed to herbicides while 
serving in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii); 
McCartt, 12 Vet. App. at 166.  The veteran has not asserted 
that he developed bladder cancer while engaged in combat, 
other than his assertions that bladder cancer is the result 
of exposure to herbicides.  As such, section 1154(b) does 
nothing to help his claim.  The veteran's combat status would 
not allow him to allege that there is a relationship between 
the diagnosis of bladder cancer and the exposure to 
herbicides he had in service.  See Caluza, 7 Vet. App. at 
507; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Bladder cancer is not recognized by VA as being etiologically 
related to exposure to herbicide agents that were used in 
Vietnam.  See 38 C.F.R. § 3.309(e).  As the Secretary of VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined a presumption of service 
connection is warranted, service connection is not warranted 
on a presumptive basis due to exposure to herbicides.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600.  

The Board notes that prostate cancer is one of the diseases 
that VA associates with exposure to certain herbicide agents, 
and that the veteran's prostate was removed as a result of 
his bladder cancer.  However, the competent medical evidence 
shows that while the veteran's prostate was removed, he did 
not have prostate cancer.  A final diagnosis from a December 
2003 private pathology report states that no evidence of 
invasive carcinoma was present in the prostate.  Aside from 
the presumptive provisions, service connection might be 
established for the veteran's disabilities by satisfactory 
proof of direct service connection.  See Combee, 34 F.3d 
1039.  Furthermore, there is no evidence that the prostate 
was a primary site of the cancer.  Cancer moving to the 
prostate from another primary site would not result in 
allowance of this claim.

The veteran has not asserted that he had bladder problems or 
cancer while in service, and there is no competent evidence 
of record showing bladder problems or cancer during service.  
The veteran's December 1970 separation examination shows a 
normal clinical evaluation of the genitourinary system.  No 
defects were noted.  There is also no evidence that the 
veteran manifested a malignant tumor within one year of 
separation from service; therefore, it is not presumed that 
his bladder cancer was incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The 
competent medical evidence shows that the veteran's bladder 
cancer was first discovered in 2003, more than 30 years after 
his discharge from service.  This is strong evidence against 
a finding that bladder cancer had its onset in service or 
within one year of separation from service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

In sum, the preponderance of the competent evidence is 
against a finding of in-service bladder cancer, and a nexus 
between the post service diagnosis of bladder cancer and the 
subsequent residuals of cystoprostatectomy and service.  
Thus, service connection is denied, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Entitlement to service connection for post operative 
residuals of bladder cancer with removal of bladder and 
prostate, to include as a result of exposure to herbicides, 
is denied.   


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


